Citation Nr: 1014476	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from March 1966 to March 1968.  The Veteran's 
decorations for his period of active service include a Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the claim was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

In connection with his appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in July 2007.  A transcript of the hearing is associated with 
the claims file.

This case was previously before the Board in October 2007, at 
which time the Board reopened the claim on appeal and 
remanded it for additional development.  The case was 
returned to the Board for further appellate action in March 
2009, at which time the Board denied the Veteran's claim of 
entitlement to service connection for a low back disability.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2009, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board for action consistent with the joint motion.    


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a low back disability is decided.

At the outset, the Board notes that there has been some 
question as to whether the Veteran had a low back disability 
that pre-existed his active service.  A review of the 
Veteran's service treatment records (STRs) shows that in 
April 1966 the Veteran was seen for complaints of back pain.  
X-rays taken of his spine at that time were negative and the 
impression noted by the examiner was low back pain.  
Additionally, at that time the Veteran reported that he had 
fallen from a ladder prior to his induction into active 
service and injured his back.  Of record are two pre-
induction examination reports, one from July 1964 and another 
from September 1965.  Both examination reports are negative 
for any indication that the Veteran had a back injury or 
disability at the time of his induction into active service.  
Additionally, the September 1965 examination report indicates 
that clinical evaluation of the Veteran's spine was normal at 
the time of his induction.

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

In this regard, the Board notes that the evidence indicating 
that the Veteran had a low back disability that pre-existed 
his active service is purely lay history provided by the 
Veteran.  There has never been a determination made as to 
whether there is clear and unmistakable evidence that the 
Veteran had a lower back disability which pre-existed his 
active service.

Additionally, when treated for back pain in service in April 
1966, the Veteran reported that he had seen a doctor prior to 
his induction who had told him that his "spine was curved."  
In previous adjudication the Board has referenced a December 
1966 X-ray report which revealed that the Veteran had minimal 
right lumbar rotoscoliosis without laminar defects.  After a 
thorough review of the claims files, the Board notes that 
this piece of evidence is no longer of record.  Therefore, 
the Veteran's in-service diagnosis of scoliosis has not been 
confirmed.

As for post-service medical records, a March 1975 statement 
from Dr. Lustkin stated that he treated the Veteran in 
January 1974 for chronic sprain and strain of the dorsolumbar 
spine.  Another March 1975 statement from Dr. Rocca indicated 
that he treated the Veteran from July 1974 to January 1975 
for intercostal neuritis and sciatica.  Also in March 1975, 
Dr. Luger wrote that he treated the Veteran in October and 
December 1974 for osteochondrosis of the thoracic spine, 
spondylolisthesis with osteoarthritic chances and postural 
deformity.

Private medical records indicate that in July 1999, the 
Veteran fell over a freight elevator.  A report of the 
incident from the East Shore Neurological Associates notes 
and impression of status post trauma secondary to a fall 
which produced severe, persistent pain in the sacrum, 
buttocks and groin as well as posterior and anterior thighs 
bilaterally, right worse than left.  The report also noted 
that the possibility of an L5 radiculopathy should be 
considered.  An MRI of the lumbar spine from Lakeville 
Magnetic from July 1999 revealed an impression of mild 
levoscoliosis of the lumbar spine, straightened lumbar 
lordosis, diffuse disc dislocation with degeneration of the 
L5-S1 disc and bilateral L2-3 through L5-S1 facet joint 
degeneration.  Subsequent reports from North Shore Pain 
service indicate that the Veteran had low back pain with 
radicular symptoms consistent with degenerative disc disease 
and that he was receiving epidural steroid injections to 
treat the pain.

A Mercy Medical Center surgery report from July 2003 reveals 
that the Veteran underwent laminectomy surgery.  His 
diagnosis at the time was degenerative joint disease L4-L5, 
L5-S1, lumbar radiculopathy, stenosis L4-5 and a herniated 
nucleus polposus L2-3.  A post-surgery follow-up report from 
January 2004 notes a diagnosis of lumbar stenosis and lumbar 
radiculopathy.

VAMC outpatient treatment records from 2003 through 2008 
indicate that the Veteran has complained of and sought 
treatment for low back pain.  In March 2004, the Veteran 
stated that he had a history of back problems from the 
helicopter crash in the war and has had back problems since 
1969 that until recently had not affected his quality of 
life.  However, at that time he experienced shooting pain 
down his leg, numbness to his foot and leg, and intermittent 
leg pain.

Upon VA examination in December 2004, the Veteran complained 
of low back pain, sharp in nature with flare-ups once a week.  
He was diagnosed with chronic low back pain syndrome with 
lumbar fusion.

In July 2007, the Veteran presented testimony at a hearing 
before the Board.  During the hearing, the Veteran recounted 
a helicopter accident while he was in service in Vietnam.  
The helicopter came down after the pilot was shot, and the 
Veteran fell out of the helicopter, twisting his back all the 
way around.  He expressed that he went to the RO regarding 
his back condition immediately after service, but they sent 
him to private physicians.  Because of other physical and 
mental conditions that overshadowed his back problem, he 
explained, he did not actually receive treatment for his back 
until 6 years later.  However, the Veteran stated that he has 
continuous back pain since the helicopter incident in 
service, and this condition has increased in severity over 
the years.  Though he also injured his back after falling 
over a freight elevator, the Veteran expressed that he 
believes injury only aggravated his pre-existing back 
condition.
  

The Board notes that VA's General Counsel has held that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations. It has 
also expressly stated that the terms "disease" and "defects" 
must be interpreted as being mutually exclusive. The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature. See VAOPGCPREC 82-90 (July 
18, 1990).

In this regard, the Board notes that there has never been a 
determination made by a medical professional as to whether 
the Veteran has a congenital disease or defect in accordance 
with the General Counsel opinion.  

A review of the Veteran's service treatment records shows 
that in July 1967 the Veteran was involved in a combat 
accident where the helicopter in which he was being medically 
evacuated crash landed after the pilot of the helicopter was 
shot.  The Veteran sustained a left knee contusion during 
this accident, a disability for which the Veteran is 
currently service-connected.  

The Veteran has claimed that in addition to the service-
connected left knee injury sustained in the event described 
above, he also sustained a lower back injury in the same 
event.  The Veteran has reported that when he fell from the 
helicopter he twisted his back and that he has experienced 
pain in his lower back ever since that time.  While there is 
no record of treatment for his back after the helicopter 
crash during service, the Veteran is competent to report when 
his symptoms began and that they have continued since 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Additionally, in the case of a Veteran who engaged in combat 
with the enemy in a period of war, lay evidence of in-service 
incurrence or aggravation of a disease of injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, not withstanding the lack of 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).

The Board finds that the Veteran is presumed to have 
sustained a low back injury in the July 1967 helicopter 
crash.  In this regard, there is sufficient evidence of 
record documenting the fact that the Veteran was involved in 
a helicopter crash in service.  Additionally, the lower back 
injury described by the Veteran is consistent with the 
circumstances, conditions, and hardships of his service and 
the event as he described it.

At his July 2007 Board hearing, the Veteran reported that his 
long history of service-connected left knee problems had put 
additional stress on his back.  There is evidence of record 
that the Veteran has an antalgic gait and has for some time.  
The Board notes that service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In 
this regard, the Board notes that the question of whether the 
Veteran's service-connected left knee disability caused or 
chronically worsened the Veteran's low back disability has 
not been addressed.

Finally, when this case was previously before the Board in 
October 2007, it was remanded for additional development to 
include a VA examination and opinion regarding the nature and 
etiology of the Veteran's low back disability.  

In September 2008, the Veteran was afforded a VA examination 
of his spine.  The examiner reported that he had completed a 
thorough review of the Veteran's claims files and after 
completing a thorough physical examination, the examiner 
diagnosed the Veteran with degenerative joint disease (DJD) 
and degenerative disc disease (DDD) of the lumbar spine.  The 
examiner opined that the Veteran's current DJD and DDD of the 
lumbar spine was not caused by or the result of his active 
service.  The examiner based his opinion on the fact that 
there was no documentation of a back injury in service, the 
fact that in his opinion the Veteran's lumbar spine condition 
started after 2000, and the fact that the Veteran had been 
able to work as a plumbing contractor for 20 years after his 
separation from active service.

The examiner did not provide opinions with respect to whether 
the Veteran's right rotoscoliosis noted in service was a 
congenital or developmental defect as directed by the Board.  
Additionally, the examiner failed to discuss the Veteran's 
subjective complaints that he sustained a back injury during 
a helicopter combat accident while on active service when 
providing his rationale for his opinion, as directed by the 
Board.

Additionally, the Board notes that the September 2008 VA 
examiner's rationale is inconsistent with the medical 
evidence of record.  The examiner stated that there was no 
evidence of a back problem in service; however, in April 1966 
the Veteran was seen for complaints of back pain.  Also, the 
examiner stated that the Veteran's low back disability did 
not begin until 2000; however, there are medical records on 
file which show that the Veteran began complaining of a low 
back disability as early as July 1974. 

For the reasons described above, the Board finds that the 
September 2008 VA examination report does not adequately 
comply with the directives of the October 2007 remand.  The 
Court has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).
     
Therefore, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any currently present lower back disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent, outstanding evidence, to 
include copies of all available VA 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The 
claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed, 
to include X-rays.

If upon examination a diagnosis of 
rotoscoliosis is confirmed, the 
examiner should provide the following 
opinions.
        
Is the condition is a disease, 
defect or the result of injury?  
In determining whether a condition 
is a defect, as opposed to a 
disease or injury, the examiner 
should expressly consider the 
following definitions provided by 
VA's General Counsel:

The term "disease" is broadly 
defined as any deviation from or 
interruption of the normal structure 
or function of any part, organ, or 
system of the body that is 
manifested by a characteristic set 
of symptoms and signs and whose 
etiology, pathology, and prognosis 
may be known or unknown.  On the 
other hand, the term "defects" would 
be definable as structural or 
inherent abnormalities or conditions 
that are more or less stationary in 
nature.

If the examiner determines that 
scoliosis is a disease or injury, the 
following opinion should be provided:

Did the condition clearly and 
unmistakably exist prior to the 
Veteran's active service and 
clearly and unmistakably undergo 
no permanent increase in severity 
as a result of the Veteran's 
active service, to include as a 
result of the July 1967 helicopter 
crash in which the Veteran was 
injured during service?

If the examiner determines that 
scoliosis is a defect, the following 
opinion should be provided:

		Is there a 50 percent or better 
probability that 		the Veteran 
developed superimposed low 		back 
pathology as a consequence of the 1967 
		helicopter crash or otherwise as a 
result of 		military service? 

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide the following 
opinions:

Is there a 50 percent or better 
probability that any current low 
back pathology is a residual of the 
1967 helicopter crash or otherwise 
related to the Veteran's period of 
military service?

Is there a 50 percent or better 
probability that the low back injury 
sustained by the Veteran in the 1967 
helicopter crash left him more 
susceptible to the low back injuries 
he sustained in the 1999 elevator 
accident?

Is there a 50 percent or better 
probability that any current low 
back disability was chronically 
worsened by the Veteran's service-
connected left knee disability?

The supporting rationale for all opinions 
expressed must be provided in accordance 
with sound medical principles.

3.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


